Citation Nr: 0125187	
Decision Date: 10/24/01    Archive Date: 10/29/01	

DOCKET NO.  01-04 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of a compensable evaluation 
for chronic pelvic inflammatory disease (PID).

2.  Entitlement to the assignment of a compensable schedular 
rating for infertility secondary to chronic PID.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision, which 
granted service connection for chronic PID and infertility 
secondary to chronic PID and assigned noncompensable 
evaluations for each disability.  The veteran appeals for the 
assignment of compensable ratings for each disability.  

The Board notes that there is a notice from the RO to the 
veteran indicating the RO's recognition that the veteran has 
filed additional claims for service-connected disability.  
These issues have not been initially adjudicated and may not 
be considered by the Board at this time. 


FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained, the 
veteran and representative have been advised of the evidence 
necessary to substantiate the claims at issue in this appeal, 
a VA examination has been provided, and there remains no 
evidence identified by the veteran which is uncollected for 
review.

2.  The veteran's service-connected chronic pelvic 
inflammatory disease requires continuous treatment; it is not 
productive of symptoms that are not controlled by continuous 
treatment.

3.  The veteran is currently in receipt of special monthly 
compensation for her service-connected infertility; that 
disability is not manifested by any additional symptomatology 
or functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent for 
chronic pelvic inflammatory disease have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.116, Diagnostic Code 7614 (2001).

2.  The assignment of a compensable schedular rating for 
infertility secondary to service-connected chronic pelvic 
inflammatory disease is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans' Claims Assistance 
Act (VCAA) of 2000 and regulations implementing that act 
became law.  This liberalizing legislation is applicable to 
the appellant's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, provides that VA will assist claimants in 
obtaining evidence necessary to substantiate claims, requires 
VA to clearly notify claimants and representatives of the 
evidence necessary to substantiate claims and, in certain 
circumstances, requires VA examinations and opinions.  

The Board finds that the RO fulfilled its duty to assist the 
veteran as required in the VCAA and implementing regulations.  
The RO notified the veteran and representative of what 
evidence was needed to substantiate her claims and offered to 
assist her in obtaining relevant evidence.  The veteran was 
provided a VA examination.  All known available private and 
VA medical records have been collected for review.  The 
veteran has not identified any pertinent evidence that has 
not already been collected for review by VA.

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as this can be practicably 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed), but not yet ultimately resolved, as are 
the issues herein on appeal, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time, if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal; a practice known as 
"staged" ratings.  Id. at 126. 

The evaluation of pelvic inflammatory disease (PID) is 
governed by 38 C.F.R. § 4.116, Diagnostic Code 7614.  
However, by reference, the general rating formula for 
multiple gynecological conditions is governed under the 
general rating formula provided at 38 C.F.R. § 4.116, 
Diagnostic Code 7615.  This regulation provides that PID with 
symptoms that do not require continuous treatment warrants a 
noncompensable evaluation.  PID with symptoms that require 
continuous treatment warrants a 10 percent evaluation.  PID 
with symptoms that are not controlled by continuous treatment 
warrants a 30 percent evaluation.  

The 1945 Schedule for Rating Disabilities does not contain 
regulatory criteria for evaluating infertility as a stand 
alone disability.  Disability compensation is, by its nature, 
designed to recompense veterans based upon average impairment 
in earning capacity.  38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) does provide a separate category called special 
monthly compensation which is specifically designed for 
compensation for the anatomical loss or loss of use of a 
creative organ (meaning a procreative organ).  The actual 
rate of special monthly compensation set for such an award is 
a flat rate established by law and increased from time to 
time.  Here, the veteran is currently in receipt of special 
monthly compensation under the cited legal authority on 
account of loss of use of a creative organ. 

Facts:  During the pendency of this appeal, the veteran 
submitted and the RO collected the veteran's service medical 
records and a considerable amount of post-service VA and 
military service department clinical treatment records.  As 
acknowledged by the RO in its January 2000 rating decision, 
the service medical records reveal the onset of PID during 
active military service. Treatment for this disability was 
provided during service and has continued to be provided 
since the veteran's service separation in July 1992.  

In August 1999, the veteran was provided a VA examination 
which included an accurate past medical history which is 
confirmed by the other medical evidence on file.  The veteran 
commenced use of an intrauterine device (IUD) during service, 
which shortly resulted in infection.  Antibiotics were 
provided but there was continued lower abdominal pain and it 
was discovered that the IUD had perforated the uterus, which 
was subsequently removed surgically via laparoscopy.  
Thereafter, the veteran developed chronic abdominal pain and 
infection and she was later hospitalized with intravenous 
(IV) antibiotics and has since been routinely placed on oral 
antibiotics.  Treatment since service has been fairly 
continuous with antibiotics and Motrin.  The veteran had two 
laparoscopies and a laparotomy in 1987 with a lysis of 
adhesions.  No reproductive organs have been removed.  She 
was again hospitalized in 1988 and antibiotics were continued 
until her separation from service and thereafter.  

Current physical examination in August 1999, however, 
revealed no vulvar lesions and abdominal scars from 
diagnostic and surgical studies were well healed.  The vagina 
was clean with no lesions, the cervix was small and appeared 
potent and the veteran reported that the most recent 
Papanicolaou (PAP) smear resulted in a finding of no 
endocervical cells.  Examination revealed the uterus was 
small and appeared to have third degree retroversion.  A 
pelvic ultrasound was ordered and showed normal size ovaries 
with follicular cysts bilaterally.  Also found was that the 
uterus was anteflexed and not retroverted, probably due to 
bilateral thickening and induration caused by chronic PID.  
The diagnosis was that the veteran had had chronic PID from 
1983 to the present time.

VA outpatient treatment reports from September 1999 to 
February 2001 show PAP results from September 1999 with 
diagnosis of atypical squamous cells of undetermined 
significance.  However, follow-on colposcopy findings were 
within normal limits.  Examination was negative for masses 
and the cervix had no lesions and was patent and paped.  

The most recent pelvic sonogram in February 2000 was reported 
as unremarkable.  In December 2000, examination revealed no 
external pelvic lesions and the cervix was clean, patent and 
paped.  There was a thick, gray discharge with a pH of less 
than 4, the fundus was deeply retroverted ,and pressure 
caused pain.  The impression was that the veteran had 
persistent pain in her left lower quadrant with a retroverted 
uterus.  The veteran was prescribed Naprosyn.

In February 2001, a VA pelvic sonogram was unremarkable.  

More recent VA outpatient treatment records also reveal 
treatment for other problems unrelated to PID including 
hypertension, insomnia, mild anemia, constipation and other 
problems for which various treatments and medications were 
provided.  

Analysis:  A preponderance of the evidence of record supports 
a finding that the veteran's service-connected PID is 
manifested by symptoms that require continuous treatment 
since the time that service connection was made effective for 
that disability in January 1999 (the date of the veteran's 
initial claim).  See Fenderson, supra.  The medical evidence 
from and after this time revealed consistent complaints of 
intermittent pain with treatment by Motrin and Tylenol and 
perhaps intermittent use of antibiotics.  While there have 
been and remain clinical findings of an anteflexed uterus 
with bilateral thickening and induration caused by PID, there 
is not an indication that these findings also require any 
form of continuing treatment.  Additionally, the most recent 
VA examination reveals no vulvar or vaginal lesions and there 
have been no additional findings of atypical squamous cells.  
The most recent PAP smear reported no endocervical cells and 
ultrasound revealed normal sized ovaries. The last pelvic 
sonogram in February 2000 was reported as unremarkable. 

The relevant medical evidence does not show that the 
veteran's service-connected PID is currently manifested by 
symptoms which are not controlled by continuous treatment.  
While it is clear that the veteran is clinically documented 
to have manifested more significant symptoms (and invasive 
treatment) of PID during service through the mid-1990's, the 
current evaluation only includes consideration from January 
1999 forward.  It is evident that the veteran's PID symptoms 
have responded to treatment.  The Board specifically notes 
that it is apparent that the veteran's abdominal pain due to 
PID is intermittent in nature; it is not uncontrollable 
despite continuing treatment.

The Schedule for Rating Disabilities provides VA compensation 
for disabilities in varying amounts representing "the average 
impairment in earning capacity in civil occupations."  
Infertility does not in itself interfere with employment.  
The VA compensation made payable for loss of a creative organ 
at 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350 has previously 
been awarded to the veteran pursuant to the January 2000 
rating decision on appeal.  The veteran is currently in 
receipt of special monthly compensation for her service-
connected infertility; that disability is not manifested by 
any additional symptomatology or functional impairment.  
Accordingly, the assignment of a compensable schedular rating 
for infertility secondary to service-connected pelvic 
inflammatory disease is not warranted.


ORDER

The assignment of a 10 percent evaluation for chronic pelvic 
inflammatory disease is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

The assignment of a compensable schedular rating for 
infertility secondary to service-connected pelvic 
inflammatory disease is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

